       Case 4:21-cv-02118 Document 5 Filed on 08/04/21 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

Pine Village North Association                     §
                                                   §
                                                   §
VS.                                                §      CIVIL ACTION NO. 4:21-CV-02118
                                                   §
Dennis Fisher and Sheryl Fisher                    §
                                                   §

           PLAINTIFF PINE VILLAGE NORTH ASSOCIATION’S CORPORATE
                            DISCLOSURE STATEMENT

         In accordance with Federal Rule of Civil Procedure 7.1, Plaintiff Pine Village North

Association states that it does not have a parent corporation and no publicly held corporations own

10% or more of its stock.

                                             Respectfully submitted,

                                             DAUGHTRY & FARINE, P.C.

                                             By:       /s/ Christopher J. Archambault
                                                       Christopher J. Archambault
                                                       SBN: 24082634
                                                       FBN: 1674904
                                                       17044 El Camino Real
                                                       Houston, Texas 77058
                                                       Telephone: (281) 480-6888
                                                       Telecopier: (281) 218-9151
                                                       E-mail: daughtry.filing@daughtryfarine.com
                                                       ATTORNEY FOR DEFENDANTS




Plaintiff’s Disclosure Statement                                                               Page 1
       Case 4:21-cv-02118 Document 5 Filed on 08/04/21 in TXSD Page 2 of 2




                                   CERTIFICATE OF SERVICE

         This is to certify that all counsel of record below who are deemed to have consented to

electronic service are being served with a copy of this document via the Court's CM/ECF system

per Local Rule 5(5.1). Any other counsel of record will be served by E-mail, first class mail, return

receipt requested.




Date: 08/04/2021                                      /s/ Christopher J. Archambault
                                                      Christopher J. Archambault




Plaintiff’s Disclosure Statement                                                               Page 2
